Exhibit 10.6

 

EXECUTION VERSION

 

SPONSOR SUPPORT AGREEMENT

 

This Sponsor Support Agreement (this “Sponsor Agreement”) is dated as of
November 23, 2020, by and among Apex Technology Sponsor LLC, a Delaware limited
liability company (the “Apex Sponsor” and together with any “Insider Sponsor”
who becomes a party to this Sponsor Agreement pursuant to Section 1.14, the
“Sponsors” and each, a “Sponsor”), Apex Technology Acquisition Corp., a Delaware
corporation (“Apex”), and AvePoint, Inc., a Delaware corporation (the
“Company”). Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Business Combination
Agreement.

 

RECITALS

 

WHEREAS, as of the date hereof, each Sponsor is the holder of record and the
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act) of
certain shares of Apex Class A Common Stock (“Apex Common Shares”), Apex Class B
Common Stock (the “Founder Shares” and collectively with the Apex Common Shares,
the “Apex Shares”) and warrants exercisable for shares of Apex Common Stock (the
“Placement Warrants”) in each case as set forth on Schedule I attached hereto
(all such securities or other equity securities, together with any shares of the
Apex’s capital stock or other equity securities of which ownership of record or
the power to vote (including, without limitation, by proxy or power of attorney)
is hereafter acquired by any such Sponsor during the period from the date hereof
through the Expiration Time are referred to herein as the “Subject Securities”);

 

WHEREAS, contemporaneously with the execution and delivery of this Sponsor
Agreement, Apex, Athena Technology Merger Sub, Inc., a Delaware corporation
(“First Merger Sub”), Athena Technology Merger Sub 2, LLC, a Delaware limited
liability company (“Second Merger Sub” and, together with First Merger Sub,
“Merger Subs” and each, a “Merger Sub”), and the Company, have entered into a
Business Combination Agreement and Plan of Reorganization (as amended or
modified from time to time, the “Business Combination Agreement”), dated as of
the date hereof, pursuant to which, among other transactions, First Merger Sub
will be merged with and into the Company (the “First Merger”), with the Company
continuing on as the surviving entity (the “Surviving Corporation”) in the First
Merger and, as soon as practicable following the First Merger and as part of the
same overall transaction of the First Merger, the Surviving Corporation will
merge with and into Second Merger Sub (the “Second Merger” and together with the
First Merger, the “Mergers”), with Second Merger Sub continuing on as the
surviving entity in the Second Merger, on the terms and conditions set forth
therein; and

 

WHEREAS, as an inducement to Apex and the Company to enter into the Business
Combination Agreement and to consummate the transactions contemplated therein,
the parties hereto desire to agree to certain matters as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 



 

 

 

ARTICLE I
SPONSOR SUPPORT AGREEMENT; COVENANTS

 

Section 1.1 Binding Effect of Business Combination Agreement

 

. Each Sponsor hereby acknowledges that it has read the Business Combination
Agreement and this Sponsor Agreement and has had the opportunity to consult with
its tax and legal advisors. Each Sponsor shall be bound by and comply with
Section 7.11 (Public Announcements) of the Business Combination Agreement (and
any relevant definitions contained in such Section) as if such Sponsor was an
original signatory to the Business Combination Agreement with respect to such
provision and each reference to Apex in such provision referred to such Sponsor.

 

Section 1.2 Exclusivity. During the period commencing on the date hereof and
ending at the Expiration Time (as defined below), no Sponsor shall, nor shall
any Sponsor direct any of its Representatives to, solicit, initiate, continue,
or engage in discussions or negotiations with, or enter into any agreement with,
or encourage, respond, provide any information to, or commence due diligence
with respect to, any person (other than the Company, its stockholders or any of
their affiliates or Representatives), concerning an Apex Business Combination
Proposal. Each Sponsor shall, and shall cause its controlled affiliates to, and
shall cause their respective Representatives to, immediately cease any and all
existing discussions or negotiations with any person with respect to any Apex
Business Combination Proposal (other than the Transactions) to the extent
required by the Business Combination Agreement.

 

Section 1.3 No Transfer. During the period commencing on the date hereof and
ending on the earliest of (a) the Effective Time and (b) such date and time as
the Business Combination Agreement shall be terminated in accordance with
Section 9.01 thereof (the earlier of (a) and (b), the “Expiration Time”), no
Sponsor shall (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, file (or participate in the filing of) a
registration statement with the SEC (other than the Registration Statement) or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to any Subject Securities owned by such Sponsor, (ii) deposit any
Subject Securities into a voting trust or enter into a voting agreement or
arrangement or grant any proxy or power of attorney with respect thereto that is
inconsistent with this Sponsor Agreement or otherwise transfer any voting or
approval rights with respect to the Subject Securities, (iii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Subject Securities owned by such
Sponsor or (iv) publicly announce any intention to effect any transaction
specified in clause (i), (ii) or (iii).

 

Section 1.4 New Shares. In the event that (a) any Subject Securities are issued
to such Sponsor after the date of this Sponsor Agreement pursuant to any stock
dividend, stock split, recapitalization, reclassification, combination or
exchange of Subject Securities of, on or affecting the Subject Securities owned
by such Sponsor or otherwise, (b) such Sponsor purchases or otherwise acquires
beneficial ownership of any Subject Securities after the date of this Sponsor
Agreement, or (c) such Sponsor acquires the right to vote or share in the voting
of any Subject Securities after the date of this Sponsor Agreement (such shares
of Apex Capital Stock or other equity securities of Apex, collectively the “New
Securities”), then such New Securities acquired or purchased by such Sponsor
shall be subject to the terms of this Sponsor Agreement to the same extent as if
they constituted Subject Securities owned by such Sponsor as of the date hereof.

 



2

 

 

Section 1.5 Waiver of Anti-Dilution Provision.

 

(a) Section 4.3(b)(i) of the Apex Amended and Restated Certificate of
Incorporation, dated September 16, 2019 (the “Apex Charter”) provides that each
share of Class B Common Stock, par value $0.0001 per share, of Apex (“Apex
Existing Class B Common Stock”) shall automatically convert into one share of
Apex Class A Common Stock (the “Initial Conversion Ratio”) on the closing of the
Business Combination (as defined in the Apex Charter) and Section 4.3(b)(ii) of
the Apex Charter provides that the Initial Conversion Ratio shall be adjusted
(the “Adjustment”) in the event that additional shares of Apex Class A Common
Stock or Equity-linked Securities (as defined in the Charter) are issued or
deemed issued in excess of the amounts sold in Apex’s initial public offering of
securities and related to the closing of the initial Business Combination such
that the holders of the Apex Existing Class B Common Stock shall continue to own
25% of the issued and outstanding shares of the Apex Common Stock.

 

(b) As of and conditioned upon the Closing, each Sponsor hereby irrevocably
relinquishes and waives (for itself and for its successors, heirs and assigns),
to the fullest extent permitted by law, any and all rights such Sponsor has or
will have under Section 4.3(b)(ii) of the Apex Charter to receive shares of Apex
Class A Common Stock in excess of the number issuable at the Initial Conversion
Ratio upon conversion of the Apex Existing Class B Common Stock held by such
Sponsor in connection with the Transactions as a result of any Adjustment and,
as a result, the shares of Apex Existing Class B Common Stock shall convert into
shares of Apex Class A Common Stock (or such equivalent security) at the Closing
on a one-for-one basis.

 

Section 1.6 Closing Date Deliverables. On the Closing Date, each Sponsor that
holds any Subject Securities shall deliver to Apex and the Company (a) a duly
executed copy of the Amended and Restated Registration Rights Agreement
substantially in the form attached as Exhibit A to the Business Combination
Agreement and (b) a duly executed copy of the Lock-Up Agreement substantially in
the form attached as Exhibit B to the Business Combination Agreement.

 

Section 1.7 Sponsor Agreements.

 

(a) At any meeting of the stockholders of Apex, however called, or at any
adjournment thereof, or in any other circumstance in which the vote, consent or
other approval of the shareholders of Apex is sought, each Sponsor shall (i)
appear at each such meeting or otherwise cause all of its Apex Shares to be
counted as present thereat for purposes of calculating a quorum and (ii) vote
(or cause to be voted), or execute and deliver a written consent (or cause a
written consent to be executed and delivered) covering, all of its, his, or her
Apex Shares:

 

(i) in favor of each Apex Proposal;

 

(ii) against any Apex Business Combination Proposal or any proposal relating to
an Apex Business Combination Proposal (in each case, other than the Apex
Proposals);

 



3

 

 

(iii) against any business combination agreement or merger (other than the
Business Combination Agreement and the Mergers), consolidation, combination,
sale of substantial assets, reorganization, recapitalization, dissolution,
liquidation or winding up of or by Apex;

 

(iv) against any change in the business, management or Board of Directors of
Apex (other than in connection with the Apex Proposals);

 

(v) against any proposal, action or agreement that would (A) impede, frustrate,
prevent or nullify any provision of this Sponsor Agreement, the Business
Combination Agreement or the Mergers, (B) result in a breach in any respect of
any covenant, representation, warranty or any other obligation or agreement of
Apex or the Merger Subs under the Business Combination Agreement, (C) result in
any of the conditions set forth in Article VIII of the Business Combination
Agreement not being fulfilled or (D) change in any manner the dividend policy or
capitalization of, including the voting rights of any class of capital stock of,
Apex; and

 

(vi) to take such other action reasonably requested by the Company in support of
the Mergers, the Business Combination Agreement and any of the Transactions.

 

Each Sponsor hereby agrees that such Sponsor shall not commit or agree to take
any action inconsistent with the foregoing.

 

(b) Each Sponsor shall comply with, and fully perform all of its obligations,
covenants and agreements set forth in, that certain Letter Agreement, dated as
of September 16, 2019, by and among the Sponsors, Apex and the other parties
thereto (the “Voting Letter Agreement”), including the obligations of such
Sponsor pursuant to Section 1 therein to not redeem any Apex Shares owned by
such Sponsor in connection with the transactions contemplated by the Business
Combination Agreement.

 

(c) During the period commencing on the date hereof and ending on the earlier of
the Effective Time and the termination of the Business Combination Agreement
pursuant to Section 9.01 thereof, without the prior written consent of the
Company, no Sponsor shall modify or amend any contract between or among such
Sponsor or any affiliate of such Sponsor (other than Apex or any of its
subsidiaries), on the one hand, and Apex or any of Apex’s subsidiaries, on the
other hand, including, for the avoidance of doubt, the Voting Letter Agreement.

 

(d) Apex and Apex Sponsor hereby agree that the provisions of Section 7 of the
Voting Letter Agreement shall not be amended or waived prior to the Effective
Time without the prior written consent of the Company.

 

Section 1.8 Further Assurances. Each Sponsor shall take, or cause to be taken,
all actions and do, or cause to be done, all things reasonably necessary under
applicable Laws to consummate the Mergers and the other transactions
contemplated by the Business Combination Agreement on the terms and subject to
the conditions set forth therein and herein.

 



4

 

 

Section 1.9 No Inconsistent Agreement. Each Sponsor hereby represents and
covenants that such Sponsor has not entered into, and shall not enter into, any
agreement that would restrict, limit or interfere with the performance of such
Sponsor’s obligations hereunder. Prior to the Expiration Time, Sponsor shall not
liquidate or dissolve.

 

Section 1.10 Ineligible Apex IPO Underwriting Fees. On the Closing Date, the
Apex Sponsor shall pay or satisfy (or cause to be paid or satisfied at the sole
cost and expense of Sponsor, and for the avoidance of doubt, without any
contribution by Apex or any of its Subsidiaries) any unpaid Ineligible Apex IPO
Underwriting Fees in cash.

 

Section 1.11 Vesting Provisions.

 

(a) No Transfer of Sponsor Earn-Out Shares. The Apex Sponsor agrees that, on the
Closing Date, 2,916,700 shares of Apex Common Stock (the “Sponsor Earn-Out
Shares”) held by the Apex Sponsor as of the Closing shall be subject to the
vesting provisions set forth in this Section 1.11. The Apex Sponsor agrees that
it shall not (and will cause its affiliates and any Insider Sponsor that holds
any Sponsor Earn-Out Shares not to) transfer any Sponsor Earn-Out Shares held by
the Apex Sponsor prior to the date such Sponsor Earn-Out Shares become vested
pursuant to this Section 1.11.

 

(b) Vesting of Sponsor Earn-Out Shares. The Sponsor Earn-Out Shares shall be
placed in an escrow account pursuant to an escrow agreement reasonably
acceptable to the Company on the Closing Date and shall be subject to vesting
and be released to the Apex Sponsor as follows:

 

(i)  100% of the Sponsor-Earn Out Shares shall vest and be released to the Apex
Sponsor if at any time prior to or as of the seventh anniversary of the Closing,
the Closing Price is greater than or equal to $15.00 (as adjusted for share
splits, share capitalization, reorganizations, recapitalizations and the like)
over any 20 Trading Days within any 30 Trading Day period; and

 

(ii) 100% of the remaining Sponsor-Earn Out Shares that have not previously
vested under Section 1.11(b)(i) shall vest and be released to the Apex Sponsor
if at any time prior to or as of the seventh anniversary of the Closing, Apex
consummates a Subsequent Transaction.

 

(c) Equitable Adjustment. Notwithstanding the foregoing, the Closing Price
targets in Section 1.11(b) shall be equitably adjusted to reflect appropriately
the effect of any stock split, reverse stock split, stock dividend (including
any dividend or distribution of securities convertible into shares of Apex
Common Stock), reorganization, recapitalization, reclassification, combination,
merger, sale or exchange of shares or other like change with respect to shares
of Apex Common Stock occurring on or after the date hereof and prior to the time
any such Sponsor Earn-Out Shares are delivered to the Apex Sponsor.

 

Section 1.12 Vesting Shares Legend.

 

(a) Each Sponsor agrees that the Sponsor Earn-Out Shares shall be subject to the
restrictions set forth herein, including as set forth in Section 1.3.

 



5

 

 

(b) Each Sponsor agrees that, in connection with the Transactions, the Sponsor
Earn-Out Shares shall, concurrently with the Closing, have the Legend (as
defined below) affixed to them as set forth in this Section 1.12. The
restrictions set forth pursuant to this Sponsor Agreement are referred to as the
“Transfer Restrictions”. Each Sponsor acknowledges and agrees that the Sponsor
Earn-Out Shares shall be subject to the Transfer Restrictions until such
Transfer Restrictions expire in accordance with the terms of this Sponsor
Agreement.

 

(c)  The books and records of Apex evidencing the Sponsor Earn-Out Shares shall
be stamped or otherwise imprinted with a legend (the “Legend”) in substantially
the following form:

 

THE SECURITIES EVIDENCED HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFER, AND
CERTAIN OTHER AGREEMENTS, SET FORTH IN THE SPONSOR SUPPORT AGREEMENT DATED AS OF
NOVEMBER 23, 2020, BY AND AMONG APEX TECHNOLOGY SPONSOR LLC AND THE OTHER
PARTIES THERETO.

 

Section 1.13 Tax Matters. The parties to this Sponsor Agreement hereby
acknowledge and agree that (A) for U.S. federal income tax purposes, (i) the
Apex Sponsor will be treated as the owner of the Sponsor Earn-Out Shares during
the period such Sponsor Earn-Out Shares are subject to vesting pursuant to
Section 1.11(a) and (ii) the release to Sponsor from an escrow account of any
Sponsor Earn-Out Shares shall not be treated as resulting in any a transfer of
property to Sponsor and (B) the parties shall file all tax returns consistent
with this Section 1.14 and, except to the extent otherwise required by a
“determination” as such term is used in Section 1313 of the Code, take no
position or action inconsistent with this Section 1.14 (whether in audits, tax
returns or otherwise).

 

Section 1.14 Additional Parties. In the event that after the date of this
Sponsor Agreement, any Insider Sponsor acquires beneficial ownership of any
Subject Securities, then the Apex Sponsor shall cause such Insider Sponsor to
become a party to this Sponsor Agreement by executing a counterpart signature
page hereto as a Sponsor, and such person shall thereby be bound by, and subject
to, all the terms and provisions of this Sponsor Agreement applicable to a
Sponsor.

 

Section 1.15 Certificate of Amendment. On the date of this Support Agreement,
the Company will file the Company Certificate of Amendment with the Delaware
Secretary of State and cause the Company Certificate of Amendment to become
effective.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of each Sponsor. Each Sponsor
represents and warrants as of the date hereof (or the date such Sponsor becomes
a party hereto) to Apex and the Company (solely with respect to such Sponsor and
not with respect to any other Sponsor) as follows:

 

(a) Organization; Due Authorization. If such Sponsor is not a natural person,
such Sponsor is duly organized, validly existing and in good standing under the
Laws of Delaware, and the execution, delivery and performance of this Sponsor
Agreement and the consummation of the transactions contemplated hereby are
within such Sponsor’s corporate powers and have been duly authorized by all
necessary corporate actions on the part of such Sponsor. This Sponsor Agreement
has been duly executed and delivered by such Sponsor and, assuming due
authorization, execution and delivery by the other parties to this Sponsor
Agreement, this Sponsor Agreement constitutes a legally valid and binding
obligation of such Sponsor, enforceable against such Sponsor in accordance with
the terms hereof (subject to the Remedies Exception). If this Sponsor Agreement
is being executed in a representative or fiduciary capacity, the Person signing
this Sponsor Agreement has full power and authority to enter into this Sponsor
Agreement on behalf of such Sponsor.

 



6

 

 

(b) Ownership. Such Sponsor is the record and beneficial owner (as defined in
the Securities Act) of, and has good title to, all of the Subject Securities
listed across from such Sponsor’s name on Schedule 1 hereto, and there exist no
Liens or any other limitation or restriction (including any restriction on the
right to vote, sell or otherwise dispose of such Subject Securities (other than
transfer restrictions under the Securities Act)) affecting any such Subject
Securities, other than Liens pursuant to (i) this Sponsor Agreement, (ii) the
Apex Organizational Documents, (iii) the Business Combination Agreement, (iv)
the Voting Letter Agreement or (v) any applicable securities Laws. The Subject
Securities are the only equity securities in Apex owned of record or
beneficially by such Sponsor on the date of this Sponsor Agreement, and none of
the Subject Securities held by such Sponsor are subject to any proxy, voting
trust or other agreement or arrangement with respect to the voting of such
Subject Securities, except as provided hereunder and under the Voting Letter
Agreement. Such Sponsor has full voting power with respect to the Subject
Securities held by such Sponsor. Other than the Subject Securities held by such
Sponsor, such Sponsor does not hold or own any rights to acquire (directly or
indirectly) any equity securities of Apex or any equity securities convertible
into, or which can be exchanged for equity securities of Apex. The Subject
Securities held by Apex Sponsor constitute all of the Subject Securities
beneficially owned by the Insider Sponsors as of the date of this Sponsor
Agreement.

 

(c) No Conflicts. The execution and delivery of this Sponsor Agreement by such
Sponsor does not, and the performance by such Sponsor of its obligations
hereunder will not, (i) conflict with or result in a violation of the
organizational documents of such Sponsor, (ii) require any consent or approval
that has not been given or other action that has not been taken by any Person
(including under any contract binding upon such Sponsor or such Sponsor’s
Subject Securities), in each case, to the extent such consent, approval or other
action would prevent, enjoin or materially delay the performance by such Sponsor
of its obligations under this Sponsor Agreement or (iii) conflict with or
violate any Law.

 

(d) Litigation. There are no Actions pending against such Sponsor, or to the
knowledge of such Sponsor threatened against such Sponsor, before (or, in the
case of threatened Actions, that would be before) any arbitrator or any
Governmental Authority, which in any manner challenges or seeks to prevent,
enjoin or materially delay the performance by such Sponsor of its obligations
under this Sponsor Agreement.

 

(e) Brokerage Fees. Except as described on Section 5.12 of the Apex Disclosure
Schedule, no broker, finder, investment banker or other Person is entitled to
any brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by the Business Combination Agreement or Apex’s
initial public offering based upon arrangements made by such Sponsor, for which
Apex or any of its affiliates may become liable.

 



7

 

 

(f) Loans and Advances. Such Sponsor represents and warrants that, as of the
date hereof, there are no outstanding Working Capital Loans. Notwithstanding
anything herein to the contrary, each Sponsor waives any rights any contract or
arrangement to convert all or any portion of any Working Capital Loans into
shares of Apex Class B Common Stock.

 

(g) Affiliate Arrangements. Except as set forth on Schedule II attached hereto,
neither such Sponsor, nor to the knowledge of such Sponsor, any Person in which
such Sponsor has a direct or indirect legal, contractual or beneficial ownership
of 5% or greater is party to, or has any rights with respect to or arising from,
any contract with Apex or its Subsidiaries.

 

(h) Acknowledgment. Such Sponsor understands and acknowledges that each of Apex
and the Company is entering into the Business Combination Agreement in reliance
upon such Sponsor’s execution and delivery of this Sponsor Agreement.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1 Termination. This Sponsor Agreement and all of its provisions shall
terminate and be of no further force or effect upon the earliest of (a) the
Expiration Time, (b) the liquidation of Apex; provided, that such liquidation
occurs after the Expiration Time and the obligations of Apex are assumed in
accordance with Section 1.14herein and (c) the written agreement of the Apex
Sponsor, Apex, and the Company. Upon such termination of this Sponsor Agreement,
all obligations of the parties under this Sponsor Agreement will terminate,
without any liability or other obligation on the part of any party hereto to any
Person in respect hereof or the transactions contemplated hereby, and no party
hereto shall have any claim against another (and no person shall have any rights
against such party), whether under contract, tort or otherwise, with respect to
the subject matter hereof; provided, however, that the termination of this
Sponsor Agreement shall not relieve any party hereto from liability arising in
respect of any breach of this Sponsor Agreement prior to such termination. This
ARTICLE III shall survive the termination of this Sponsor Agreement.

 

Section 3.2 Governing Law. This Sponsor Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Sponsor Agreement or the negotiation, execution or performance of
this Sponsor Agreement (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in
connection with this Sponsor Agreement) will be governed by and construed in
accordance with the Laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.

 



8

 

 

Section 3.3 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.

 

(a) THE PARTIES TO THIS SPONSOR AGREEMENT SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE DELAWARE CHANCERY COURT IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT
OF THE PROVISIONS OF THIS SPONSOR AGREEMENT AND ANY RELATED AGREEMENT,
CERTIFICATE OR OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH AND BY THIS
SPONSOR AGREEMENT WAIVE, AND AGREE NOT TO ASSERT, ANY DEFENSE IN ANY ACTION FOR
THE INTERPRETATION OR ENFORCEMENT OF THIS SPONSOR AGREEMENT AND ANY RELATED
AGREEMENT, CERTIFICATE OR OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH, THAT
THEY ARE NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SUCH COURTS OR THAT THIS SPONSOR AGREEMENT MAY NOT BE ENFORCED
IN OR BY SUCH COURTS OR THAT THEIR PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION,
THAT THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM, OR THAT THE VENUE OF THE
ACTION IS IMPROPER (PROVIDED, THAT IF JURISDICTION IS NOT THEN AVAILABLE IN THE
DELAWARE CHANCERY COURT, THEN ANY SUCH ACTION MAY BE BROUGHT IN ANY FEDERAL
COURT LOCATED IN THE STATE OF DELAWARE OR ANY OTHER DELAWARE STATE COURT).
SERVICE OF PROCESS WITH RESPECT THERETO MAY BE MADE UPON ANY PARTY TO THIS
SPONSOR AGREEMENT BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN Section 3.8.

 

(b) WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SPONSOR AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SPONSOR AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SPONSOR AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SPONSOR AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS Section 3.3.

 

Section 3.4 Assignment

 

. This Sponsor Agreement and all of the provisions hereof will be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns. Neither this Sponsor Agreement nor any of the
rights, interests or obligations hereunder will be assigned (including by
operation of law) without the prior written consent of the parties hereto.

 



9

 

 

Section 3.5 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Sponsor Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity without the necessity of proving the inadequacy of
money damages as a remedy and without bond or other security being required,
this being in addition to any other remedy to which they are entitled at law or
in equity. Each of the parties hereto hereby further acknowledges that the
existence of any other remedy contemplated by this Sponsor Agreement does not
diminish the availability of specific performance of the obligations hereunder
or any other injunctive relief. It is accordingly agreed that the parties hereto
shall be entitled to seek an injunction or injunctions to prevent breaches of
this Sponsor Agreement and to enforce specifically the terms and provisions of
this Sponsor Agreement in the chancery court or any other state or federal court
within the State of Delaware, this being in addition to any other remedy to
which such party is entitled at law or in equity. Each party hereto hereby
further agrees that in the event of any action by any other party for specific
performance or injunctive relief, it will not assert that a remedy at law or
other remedy would be adequate or that specific performance or injunctive relief
in respect of such breach or violation should not be available on the grounds
that money damages are adequate or any other grounds.  

 

Section 3.6 Amendment. This Sponsor Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by Apex, the Company and
the Apex Sponsor. Notwithstanding the foregoing, the Sponsor may update Schedule
I attached hereto to list any additional Insider Sponsor who becomes a party to
this Sponsor Agreement pursuant to Section 1.14.

 

Section 3.7 Severability. If any provision of this Sponsor Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Sponsor Agreement will remain in full force and effect. Any
provision of this Sponsor Agreement held invalid or unenforceable only in part
or degree will remain in full force and effect to the extent not held invalid or
unenforceable.

 

Section 3.8 Notices. All notices and other communications among the parties
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when e-mailed during normal business hours (and
otherwise as of the immediately following Business Day), except, in each case,
if an undelivered message is received by the sender, addressed as follows:

 

If to Apex:

 

Apex Technology Acquisition Corp.

533 Airport Blvd, Suite 400

Burlingame, California 94010

 Attention: Steve Fletcher Email:

########

 

with a copy to (which will not constitute notice):

 

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025





 Attention: Josh M. Dubofsky; Brian Paulson; Saad Khanani Email:

########

########

 



10

 

 

If to the Company:

 

AvePoint, Inc.

901 East Byrd Street, Ste. 901

Richmond, Virginia 23219

 Attention: Brian Brown Email:

########

 

with a copy to (which shall not constitute notice):

 

Cooley LLP

55 Hudson Yards

New York, New York 10001-2157

 Attention:

Mike Lincoln

David Silverman

John McKenna

Brian Leaf

Email:

########

########

########

########

 

If to any Sponsor:

 

Apex Technology Sponsor LLC

c/o Apex Technology Acquisition Corp.

533 Airport Blvd, Suite 400

Burlingame, California 94010

 Attention: Steve Fletcher Email:

########

 

with a copy to (which will not constitute notice):

 

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

 Attention: Josh M. Dubofsky; Brian Paulson; Saad Khanani Email:########

 

Section 3.9 Counterparts. This Sponsor Agreement may be executed in two or more
counterparts (any of which may be delivered by electronic transmission), each of
which shall constitute an original, and all of which taken together shall
constitute one and the same instrument.

 

Section 3.10 Capacity. Each Insider Sponsor is signing this Sponsor Agreement
solely in such Insider Sponsor’s capacity as a holder of Subject Securities, and
not in the Insider Sponsor’s capacity as a director, officer or employee of Apex
or in the Insider Sponsor’s capacity as a trustee or fiduciary of any employee
benefit plan or trust. Notwithstanding anything herein to the contrary, nothing
herein shall in any way restrict a director or officer of Apex in the exercise
of his or her fiduciary duties as a director or officer of Apex or in his or her
capacity as a trustee or fiduciary of any employee benefit plan or trust or
prevent or be construed to create any obligation on the part of any director or
officer of Apex or any trustee or fiduciary of any employee benefit plan or
trust from taking any action in his or her capacity as such director, officer,
trustee or fiduciary, provided that nothing contained in this Section 3.10 shall
obviate any of such Insider Sponsor’s Stockholder’s obligations under Article 1
of this Sponsor Agreement.

 

Section 3.11 Entire Agreement. This Sponsor Agreement and the agreements
referenced herein constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersede all prior
understandings, agreements or representations by or among the parties hereto to
the extent they relate in any way to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

11

 

 

IN WITNESS WHEREOF, the Sponsors, Apex, and the Company have each caused this
Sponsor Support Agreement to be duly executed as of the date first written
above.

 



  APEX SPONSOR:         APEX TECHNOLOGY SPONSOR LLC         By: /s/ Jeff Epstein
    Name:  Jeff Epstein     Title: Co-Chief Executive Officer, Chief Financial
Officer and Secretary         APEX:         APEX TECHNOLOGY ACQUISITION CORP.  
      By: /s/ Jeff Epstein     Name: Jeff Epstein     Title: Co-Chief Executive
Officer, Chief Financial Officer and Secretary

 

 

[Signature Page to Sponsor Support Agreement]

 



 

 



  COMPANY:         AVEPOINT, INC.         By:  /s/ Brian Brown     Name:  Brian
Brown     Title: Chief Legal Counsel and Chief Operating Officer



 

 

[Signature Page to Sponsor Support Agreement]

 

 



 

 